DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 6, the claim recites that wherein each of the plurality of first wirings has an electrical resistance substantially the same as that of each of the plurality of second wirings.
Meanwhile, claim 1 limits the plurality of second wirings are made of a second conductive material; the second conductive material having a resistivity greater than that of the first conductive material. Thus, claim 6 contradicts claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (20100283955), Kim hereinafter.
Regarding claim 1, Kim discloses a display panel having a display area (2, ¶ [23]) and a fan-out area (F), comprising: a plurality of wirings (300 & 400, ¶ [31], fig. 2) in the fan-out area (F) respectively connected to a plurality of signal lines (171) in the display area (2), each of the plurality of wirings in the fan-out area (F) configured to transmit a signal to one of a plurality of subpixels (200) through one of the plurality of signal lines (171) in the display area (2); and a plurality of bonding pads (wiring terminals, ¶ [35]) respectively connected to the plurality of wirings, configured to bond the plurality of wirings with a driver integrated circuit (510, ¶ [23]); wherein the plurality of wirings are grouped into a plurality of groups of wirings comprising a first group of a plurality of first wirings (300) and a second group of a plurality of second wirings (400); each of the plurality of first wirings (300) has a linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) in a first distance range (see fig. 2); each of the plurality of second wirings (400) has a linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) in a second distance range (see fig. 2), the second distance range being less than the first distance range; the plurality of first wirings (300) are made of a first conductive material; and the plurality of second wirings (400) are 
Regarding claim 2, Kim discloses a plurality of thin film transistors (TFT, ¶ [25], fig. 3) respectively in the plurality of subpixels (200), each of the plurality of thin film transistors (TFT) comprising a gate electrode (G1, ¶ [42]), a source electrode (S1) and a drain electrode (D1); wherein the display panel comprises a first conductive layer comprising the plurality of first wirings (121) and a plurality of gate electrodes (G1) of the plurality of thin film transistors (TFT); a second conductive layer comprising the plurality of second wirings (171), a plurality of source electrodes (S1) and a plurality of drain electrodes (D1) of the plurality of thin film transistors (TFT); and a gate insulating layer between the first conductive layer and the second conductive layer (these limitation are directed to the basic structure of a TFT formed in a substrate of a display device).
Regarding claim 3, Kim discloses a plurality of thin film transistors (TFT, ¶ [40], fig. 3) respectively in the plurality of subpixels (200), each of the plurality of thin film transistors (TFT) comprising a gate electrode (G1, ¶ [42]), a source electrode (S1) and a drain electrode (D1); wherein the display panel comprises a first conductive layer comprising the plurality of first wirings (171) a plurality of source electrodes (S1) and a plurality of drain electrodes (D1) of the plurality of thin film transistors (TFT); a second conductive layer comprising the plurality of second wirings (121) and a plurality of gate electrodes (G1) of the plurality of thin film transistors (TFT); and a gate insulating layer between the first conductive layer and the second conductive layer (these limitation are directed to the basic structure of a TFT formed in a substrate of a display device).
claim 4, Kim discloses a maximum value (4.93 kΩ) among electrical resistances of the plurality of wirings is greater than a minimum value (4.8 kΩ) among electrical resistances of the plurality of wirings by no more than 10% (¶ [38] discloses that the resistivity difference is 0.13 kΩ, thus, a maximum value among electrical resistances of the plurality of wirings is greater than a minimum value by 2.7%).
Regarding claim 5, Kim discloses that each of the plurality of wirings has a substantially the same electrical resistance (4.93 kΩ ≈ 4.8 kΩ, ¶ [38])
Regarding claim 7, Kim discloses that each of the plurality of second wirings (400) has a substantially the same total length (fig. 2).
Regarding claim 8, Kim discloses that a portion of at least one of the plurality of second wirings (400) has a zig-zag pattern (¶ [38], fig. 2).
Regarding claim 9, Kim discloses that the linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) of a first one of the plurality of second wirings (400) is less than that of a second one of the plurality of second wirings (400); and a first width of a first zig-zag pattern in the first one of the plurality of second wirings (400) is greater than a second width of a second zig-zag pattern in the second one of the plurality of second wirings (400) (¶ [38], fig. 2).
Regarding claim 10, Kim discloses that the linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) of a first one of the plurality of second wirings (400) is less than that of a second one of the plurality of second wirings (400); and a first length of a first zig-zag pattern in the first one of the plurality of second 
Regarding claim 11, Kim discloses that each of the plurality of first wirings (300) has a substantially the same total length (fig. 2).
Regarding claim 12, Kim discloses that a portion of at least one of the plurality of first wirings (300) has a zig-zag pattern (fig. 2).
Regarding claim 13, Kim discloses that the linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) of a first one of the plurality of first wirings (300) is less than that of a second one of the plurality of first wirings (300); and a first width of a first zig-zag pattern in the first one of the plurality of first wirings (300) is greater than a second width of a second zig-zag pattern in the second one of the plurality of first wirings (300) (¶ [38], fig. 2).
Regarding claim 14, Kim discloses that the linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) of a first one of the plurality of first wirings (300) is less than that of a second one of the plurality of first wirings (300); and a first length of a first zig-zag pattern in the first one of the plurality of first wirings (300) is greater than a second length of a second zig-zag pattern in the second one of the plurality of first wirings (300) (¶ [38], fig. 2).
Regarding claim 15, Kim discloses that the plurality of first wirings (300) are on both sides of the plurality of second wirings (400) in plain view of the display panel (fig. 2).
claim 16, Kim discloses that the second distance range is non-overlapping with the first distance range (fig. 2).
Regarding claim 17, Kim discloses that the linear distance between its intersection with one of the plurality of signal lines (171) and its intersection with one of the plurality of bonding pads (wiring terminals) of each of the plurality of second wirings (400) is less than that of each of the plurality of first wirings (300) (fig. 2).
Regarding claim 20, Kim discloses a display apparatus (display device, ¶ [22]), comprising a display panel of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20100283955), Kim hereinafter.
Regarding claim 18, Kim discloses the claimed invention according to claim 1.
However, Kim fails to exemplify that the plurality of first wirings are made of copper and the plurality of second wirings are made of aluminum. 
It is considered within the capabilities of one skilled in the art to provide for the plurality of first wirings are made of copper and the plurality of second wirings are made of aluminum as an obvious matter of design engineering since copper and aluminum are commonly used as wiring material.
claim 19, Kim discloses that a plurality of thin film transistors (TFT) respectively in the plurality of subpixels (200), each of the plurality of thin film transistors (TFT) comprising a gate electrode (G1, ¶ [42]), a source electrode (S1) and a drain electrode (D1).
However, Kim fails to exemplify that the gate electrode is made of copper; and the source electrode and the drain electrode is made of aluminum.
It is considered within the capabilities of one skilled in the art to provide for the gate electrode is made of copper; and the source electrode and the drain electrode is made of aluminum as an obvious matter of design engineering since copper and aluminum are commonly used as wiring material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE M DIAZ/Examiner, Art Unit 2879 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878